DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-12-10 (herein referred to as the Reply) where claim(s) 1-12 are pending for consideration.
Patent Prosecution Highway Status
This application is being examined under the Global/IP5 Patent Prosecution Highway (PPH) Pilot Program. 

Information Disclosure Statement
An applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data.  It ignores the real-world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).   An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972).  
With regards to IDS mailed 2021-12-10, it is unreasonable for Examiner to review all of the cited references thoroughly.  Said IDS contains over 1200+ pages and the IDS fails to particularly point out relevant section(s) for any of the cited references. By initialing the accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.

35 USC §101 - Claim Rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s)  is/are rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter.
Claim(s) 6
The claimed invention is directed to non-statutory subject matter because a broadest reasonable interpretation of the claim subject matter is directed to software.  Software per se is not patent-eligible subject matter. 

Claim(s) 7 
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
A claim drawn to such a computer readable medium that covers both transitory and non- transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1, 8 and 2-7, 9-12
With regards to the element(s)
	a [second capacity configuration]
The claims recite at least two citations of “a [element]” - either within the claim(s) itself or in a claim in which the claim(s) depend from. Consequently, when subsequent citation of “a [element]” is used, it is unclear if said subsequent citations are referring to a previous introduced element or is attempting to introduce a new, distinct element. 
Furthermore, when subsequent citations of "the [element]" are recited, it is unclear which particular “a [element]” (since there at least two previously introduced similarly named elements) is being referring to. Note subsequent citations are present in both the independent and various dependent claims.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Claim(s) 1, 8 and 2-7, 9-12
The independent claims require:
wherein the second capacity configuration is greater than the first capacity configuration,
wherein the second capacity configuration is less than the first capacity configuration

It is unclear as to how the second capacity configuration can both be less and greater than the first capacity configuration.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Claim(s) 8 and 9-12
With regards to the text starting at the line “if the reliability measure of the service is less than the reliability threshold, responding by:,” (see the text block indicated by the vertical line in the picture below): The text block simply lists functional language without any context as to what is performing the functional language.  In other words, method operations were as inserted sub-elements of the claimed base station, but method operation cannot be a principle sub-element/component/part an apparatus (i.e., the base station). Rather method operations are reserved for method claims.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Relevant Cited References
Longsheng. Enabling Flexible Link Capacity for eCPRI-Based Fronthaul With Load-Adaptive Quantization Resolution. IEEE Access (Volume: 7, Page(s): 102174-102185). 2019-01-01. Longsheng teaches adjusting the quantization resolution of the resource elements in RBs in a fronthaul link capacity to improve required fronthaul bandwidth requirements.
US20200036488 teaches sizes of I/Q samples fronthaul link in a fronthaul link based on the number of RAUs participating in diversity.
US20190281501 teaches increasing or decreasing the number of a number of quantization bits based on whether a traffic load condition satisfies a threshold. However, the traffic load condition pertains to a traffic load of a carrier within the fronthaul which is different from the claimed reliability measure of service of a UE being compared to a threshold.
US20220070045 teaches increasing or decreasing a mantissa bit width to fulfill EVm requirements but does not teach a reliability measure of service of a UE.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415